                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

    CHARLES MILLER, on his own
    behalf and on behalf of those similarly
    situated,
                                                         CASE NO.:
               Plaintiff,

    vs.

    RIPPY’S INVESTORS, LLC, d/b/a
    Rippy’s Bar & Grill,

               Defendant.                        /

                            COMPLAINT & DEMAND FOR JURY TRIAL
                                 (Collective Action Complaint)

          Plaintiff, CHARLES MILLER, on his own behalf and on behalf of those similarly

situated (“Plaintiffs”), was an employee of Defendant, RIPPY’S INVESTORS, LLC, d/b/a

Rippy’s Bar & Grill, (“Rippy’s” or “Defendant”), and brings this action for unpaid overtime

compensation, liquidated damages, declaratory relief and other relief under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                          INTRODUCTION

          1.      Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. § 207(a).

          2.      The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for

health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).




                                                     1
      Case 3:19-cv-01078 Document 1 Filed 12/03/19 Page 1 of 7 PageID #: 1
       3.      Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s

regular hourly rate whenever a covered employee works in excess of forty (40) hours per work

week. 29 U.S.C. § 207(a).

       4.      The liquidated damages provision of the FLSA constitutes a congressional

recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the general

well-being of workers and to the free flow of commerce, that double payment must be made in

the event of a delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendant to Plaintiff of

the disputed amounts at the time of the filing of this complaint, this action seeks to recover

judgment in favor of Plaintiff and against Defendant as well as all remaining damages, including

but not limited to liquidated damages and reasonable attorneys’ fees and costs. See id.

       6.      The Defendant in this case, a bar and grill, violated the FLSA by failing to pay

Plaintiff and other similarly-situated servers/bartenders time and one half for all of their hours

worked over forty (40) each week.

       7.      This action is intended to include each and every server who worked for

Defendant at any time within the past three (3) years.

                                           PARTIES

       8.      Plaintiff, and those similarly situated individuals (“class members”), were

servers/bartenders paid the tip-credited wage for services performed for Defendant.

       9.      Defendant, RIPPY’S, is a Foreign Profit Corporation.

       10.     Defendant, offers restaurant food and drink services to the general public. See




                                                2
      Case 3:19-cv-01078 Document 1 Filed 12/03/19 Page 2 of 7 PageID #: 2
Defendant’s website available at http://www.rippysbarandgrill.com/.

                                  JURISDICTION AND VENUE

        11.     This Court has original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §

1331 as they arise under the FLSA, 29 U.S.C. § 201, et seq.

        12.     Defendant, RIPPY’S, conducts business in, among others, Davidson County,

Tennessee, therefore venue is proper in the Middle District of Tennessee, Nashville Division,

pursuant to 28 U.S.C. § 1391(b)(1) & (c).

                                            COVERAGE

        13.     At all material times during the last three years, Defendant was an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

        14.     At all material times during the last three years, Defendant was an employer as

defined by 29 U.S.C. § 203(d).

        15.     At all material times during the last three years, Defendant has had an annual

gross volume of sales made or business done of not less than $500,000 (exclusive of excise taxes

at the retail level which are separately stated).

        16.     At all material times during the last three years, Defendant has been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

203(s)(1) of the FLSA, in that the company had two or more employees:

                a. Engaged in commerce; or

                b. Engaged in the production of goods for commerce; or

                c. Handling, selling or working on goods or materials that have been moved in

                    or produced for commerce. (i.e. silverware, paper products, telephones, and

                    office supplies).




                                                    3
      Case 3:19-cv-01078 Document 1 Filed 12/03/19 Page 3 of 7 PageID #: 3
                          COLLECTIVE ACTION ALLEGATIONS

       17.     Plaintiff brings this action as a collective action on behalf of a class of individuals

similarly situated. Specifically, Plaintiff brings these claims under the Fair Labor Standards Act

as a collective action and will request the Court to grant conditional certification under 29 U.S.C.

§ 216(b), and to order notices to potential opt-in individuals who are or were employed by

Defendant as servers/bartenders within three (3) years prior to the commencement of this

lawsuit.

       18.     Potential opt-in members of the collective action are similarly situated to Plaintiff.

They all held the same job positions and had substantially similar job requirements and pay

provisions. They are or were subject to the same common practices, policies, and plans of

Defendant. They all suffer damages in the nature of lost overtime from Defendant’s wrongful

conduct.

                                  FACTUAL ALLEGATIONS

       19.     Defendant, RIPPY’S, is a company classified as a restaurant bar and grill.

       20.     Defendant, RIPPY’S, has a common pay policy and/or pay practice which fails to

pay certain tip-credited employees at a rate of time and one-half of their regular rate of pay for

hours worked in excess of forty (40) per week.

       21.     Plaintiff, CHARLES MILLER, performed server duties for Defendant.

       22.     Plaintiff has worked in this capacity since approximately July 2017 and is

currently employed by Defendant.

       23.     Defendant pays/paid Plaintiff, and those similarly situated to him, the tip-credited

wage of $2.13 per hour for his/their hours worked ($7.25 minimum wage - $5.12 tip credit).




                                                  4
      Case 3:19-cv-01078 Document 1 Filed 12/03/19 Page 4 of 7 PageID #: 4
       24.     Plaintiff and those similarly situated to him routinely worked in excess of forty

(40) hours per week as part of their regular job duties.

       25.     Despite working more than forty (40) hours per week, Defendant failed to pay

Plaintiff, and those similarly situated to him, overtime compensation at a rate of time and a half

of their regular rate of pay for hours worked over forty (40) in a workweek.

       26.     Upon information and belief, Defendant had/has a company-wide policy of failing

to pay its servers/bartenders proper overtime compensation for all of their overtime hours

worked.

       27.     Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation with respect to Plaintiff and

those similarly situated to him.

       28.     Defendant did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

       29.     Defendant has acted willfully in failing to pay Plaintiff, and those similarly

situated to him, in accordance with the law.

               COUNT I - RECOVERY OF OVERTIME COMPENSATION

       30.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-29 above.

       31.     Plaintiff, and those similarly situated to him, are/were entitled to be paid time and

one-half of their regular rate of pay for each hour worked in excess of forty (40) per workweek.




                                                  5
      Case 3:19-cv-01078 Document 1 Filed 12/03/19 Page 5 of 7 PageID #: 5
       32.     During his/their employment with Defendant, Plaintiff, and those similarly

situated to him, regularly worked overtime hours but was/were not paid time and one-half

compensation for same.

       33.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

pay Plaintiff, and those similarly situated to him, time and one-half of their regular rate of pay

for each hour worked in excess of forty (40) per workweek in one or more workweeks, Plaintiff,

and those similarly situated to him, has/have suffered damages, plus incurring reasonable

attorneys’ fees and costs.

       34.     As a result of Defendant’s willful violation of the FLSA, Plaintiff, and those

similarly situated to him, is/are entitled to liquidated damages.

       35.     Plaintiff is entitled to recover his attorneys’ fees and costs pursuant to 29 U.S.C.

§216(b).

       WHEREFORE, Plaintiff, and those similarly situated employees, demand judgment

against Defendant for:

               a) Designation of this action as a collective action under the terms of 29
               U.S.C. §216(b) to all similarly situated members of the FLSA Opt-in
               Class, apprising them of the pendency of this action and permitting them
               to assert their FLSA claims in this action through individual consent;

               b) The payment of all overtime hours at time and one-half the regular rate
               of pay for the hours worked by him/them for which Defendant did not
               properly compensate him/them;

               c) Liquidated damages;

               d) Reasonable attorneys’ fees and costs incurred in this action;

               e) Pre- and post-judgment interest as provided by law;

               f) Trial by jury on all issues so triable;

               g) Any and all further relief that this Court determines to be appropriate.



                                                   6
      Case 3:19-cv-01078 Document 1 Filed 12/03/19 Page 6 of 7 PageID #: 6
                                        JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

Dated: December 3, 2019                      Respectfully submitted by,


                                             /s/ Brian C. Winfrey
                                             Brian C. Winfrey, Esq.
                                             Bar No.: 025766
                                             Morgan & Morgan, P.A.
                                             810 Broadway, Ste. 105
                                             Nashville, TN 37203
                                             Telephone: (615) 928-9890
                                             Facsimile: (615) 928-9917
                                             Email: bwinfrey@forthepeople.com
                                             Local Counsel for Plaintiffs

                                             /s/ Kimberly De Arcangelis
                                             Kimberly De Arcangelis, Esq.
                                             Bar No.: 025871
                                             Morgan & Morgan, P.A.
                                             20 N. Orange Ave., 14th Floor
                                             Orlando, Florida 32801
                                             Telephone: (407) 420-1414
                                             Facsimile: (407) 245-3383
                                             Email: kimd@forthepeople.com
                                             Pro Hac Vice Forthcoming




                                                 7
     Case 3:19-cv-01078 Document 1 Filed 12/03/19 Page 7 of 7 PageID #: 7
